Title: To George Washington from Brigadier General Samuel Holden Parsons, 12 June 1777
From: Parsons, Samuel Holden
To: Washington, George

 

Dear General
Peek’s-kill [N.Y.] 12th June 1777

I receivd your Excellency’s Letter’s of the 25th & 29th of May, Yr Excellency’s Approbation of the Expedition to Long Island affords me particular Satisfaction, I hope it will ever be my highest Ambition to promote the best good of my Country—at the Time Genll McDougall made his last Return twas true but about 330 Men were at Peeks-kill from Connecticut; yet it could not be considered as a Just Representation of their State; as Previous to that, many more were drawn to the Neighbourhood of that Post, and were Orderd not to March untill compleatly equipd with arms and Acouterments; this Order is since countermanded, in part, & some have arrive’d here who are not compleatly accouterd. By a Return made me Yesterday there appears to be now at this Post from Connect. Commd Officers 95[,] Staff 17[,] N.C. 203[,] R. & F. 1613[,] in the whole 1921 about 200 More will Arrive to Day: I think we Shall have 3000 or more Joind by the begining of next week—I have had no return’s since the last Order of Assembly to fill our Quota; but before I left the State, the Progress was so rapid in procuring Recruits, I am Inducd to beleive we are by this time 600 in a Regt upon an Averidge—The Promotion of Genll Huntington & Death of Coln. Doughlass leaves those Regiments Destitute of Colonels, both these Regiments are as full as most are, I imagine neither are short of 600 Men; as the Arrangement now is they are both in my Brigade; if tis convenient I could wish the Vacancies fill’d: The present Lt Coln. of Douglass is David Dimon who is an exceeding good Officer & capable of any Command, he has had the whole Care of the Regt hitherto owing to Coln. Doughlass’s Sickness.
Lt Coln. Samll Prentice at Present commands Huntingtons Regt, he has been acquainted with Service & his Character good. Lt Coln. Butler of Wylys’s was last war in Service & had the Character of an Exceeding good Officer, and is now esteemd such; Lt Coln. Meigs as a Gentleman and an Officer is exceld by few; these are all in the Brigade who will have any pretentions to the Vacancies; as to Rank Prentice and Butler Claim it; Butler Commanded Prentice last war, and has not servd this war till the present Campaign, Meigs and Dimon are the next in Rank; Butler is either first or last—The Detachments from the Connctt Troops now under Coln. Butler’s Command if consistant with the Genll good; I wish may Join the Other Connecticut Troops. I am with great esteem your Excellency’s Obt H. Servt

Saml H. Parsons

